Citation Nr: 0427560	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  01-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in December 
2002 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

In September 2002, the Board remanded the case to the RO for 
scheduling of a hearing as requested by the veteran, which 
convened as noted above.  In July 2003, the Board remanded 
the case to the RO for additional development.  The RO 
completed the additional development and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional comments on his behalf in 
March 2004.


FINDINGS OF FACT

1.  The veteran's low back disorder manifests subjectively 
with daily pain, which goes down to the hips and knees.  The 
veteran denies any bowel or bladder involvement, he has not 
been confined to bed, but he is unable to engage in sports 
activities with his son.  His low back disorder manifests 
clinically with forward flexion to 70 degrees, extension to 
30 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  Upper and lower 
extremity muscle strength is symmetrical and normal, deep 
tendon reflexes in knees and ankles is 2+, and sensation is 
intact.  The veteran works with daily pain but has not missed 
time from work.

2.  EMG/nerve conduction study showed normal results, with no 
evidence of radiculopathy.  X-rays show mild lumbar 
instability and focal spondylosis with a moderate spur at L5.

3.  Ankylosis of the spine has not manifested at any time 
during the appeal period.

4.  Prior to September 23, 2002, pronounced intervertebral 
disc syndrome (IVDS), with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, was not more nearly approximated.

5.  On and after September 23, 2002, incapacitating episodes, 
as defined by applicable regulatory criteria, have not been 
manifested.

6.  On and after September 23, 2002, neurological 
symptomatology due to the veteran's low back disorder has not 
been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes (DCs) 5295, 5293 (in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, DCs 5295, 5293 (September 23, 
2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 (68 Fed. Reg. 51454-
51458) (August 27, 2003) (September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 2000.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted but before the veteran was provided 
with VCAA notice.  Nonetheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the initial adjudication was not an entirely adverse 
adjudication, as the veteran received an increase, albeit for 
less than the maximum allowable schedular evaluation.  See 
A.B. v. Brown, 6 Vet. App. 35 (1993).  Second, the veteran's 
case remained under continuous development, as reflected by 
two Board remands and additional examinations to determine 
the current severity of the veteran's disability, and by a 
second increase in the evaluation of his disability.  Third, 
In a letter dated in October 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the specific evidence needed to support another 
increase in the evaluation of his disability.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran to inform the RO of any additional 
records he desired obtained to support his claim.  The letter 
informed the veteran that the RO was arranging another 
examination and provided him notice of the importance of 
reporting for scheduled examinations.  There is no record in 
the case file of the VCAA notice letter having been returned 
as undelivered.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development.  Further, the veteran has pursued his appeal 
solely on the basis of VA treatment records, all of which are 
of record.  The Board further notes that, in response to the 
letter, the veteran did not submit any additional evidence or 
request that the RO obtain any additional evidence on his 
behalf.  Finally, the January 2004 supplemental statement of 
the case (SSOC) contained the complete VCAA notice 
provisions.  There is no evidence that the January 2004 SSOC 
was returned as undelivered.  The veteran did not respond to 
the January 2004 SSOC.  Thus, the Board has clear evidence as 
to how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Accordingly, in light of VCAA 
notice having been provided, and the fact that the veteran 
has demonstrated by his actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, the Board finds no prejudice to the veteran as a 
result of the timing of the VCAA notice.  Pelegrini, 18 Vet. 
App. at 121-22; see also Conway v. Principi, 353 F.3d 1369, 
1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate 
examinations.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there was a request for assistance which has not been 
completed.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

Historically, an April 1973 rating decision granted service 
connection for chronic lumbosacral strain with an evaluation 
of 10 percent, effective January 11, 1973.  The veteran filed 
his current claim for increase in August 2000.  An April 2001 
rating decision increased his evaluation from 10 percent to 
20 percent, and the May 2002 rating decision increased the 
veteran's evaluation from 20 percent to 40 percent, effective 
August 8, 2000.

Factual background.

VA treatment notes dated between November 1999 and December 
2000 reflect that the veteran presented with complaints of 
low back pain, which sometimes radiated down his legs.  
Prescribed treatment was Motrin.

The September 2000 VA examination report reflects that the 
veteran reported that he was employed as a postal worker for 
the then past 16 years.  The veteran reported constant pain, 
often accompanied by stiffness.  He assessed his back pain as 
8-9/10, and it was aggravated by lifting weight above 20 to 
25 pounds and also by bending.  Sometimes prolonged standings 
or sitting triggered his pain.  The veteran also reported 
that, six years prior to the examination he started 
experiencing pain in his knees, which he attributed to his 
back pain, though his knee pain was more intermittent, once 
or twice a week, than his back pain.  The veteran reported 
not using any assistive devices for walking, and he reported 
having missed six to seven days from work during the prior 
year due to back pain.  Physical examination revealed no 
deformities or scarring.  There was acute tenderness along 
the mid to lower lumbar area upon palpation.  There also was 
tenderness in the paravertebral muscles in the lumbar area, 
but there was no spasm.  No postural abnormalities were 
noted.  Range of motion (ROM) on forward flexion was to 150 
degrees, left lateral flexion to 170 degrees, and right 
lateral flexion to 180 degrees.  There was impairment in left 
and right lateral rotation to 30 degrees.  Neurological 
examination revealed muscle strength of 5/5 in the upper 
extremities.  The lower extremities showed 4+ on the left and 
5+ on the right, which the examiner noted to be secondary to 
pain rather than weakness.  Hip flexors were 5/5.  Deep 
tendon reflexes in the upper extremities were 2/4 and 1/4 in 
the lower extremities.  Sensation was normal.  Straight leg 
raising was positive at 17 degrees on the left and at 18 
degrees on the right, but there was no radiation to the legs.  
Lumbar spine x-rays were interpreted as showing spondylosis 
at L4-5.  The examiner rendered a diagnosis of lumbar strain, 
possible, with superimposed mild degenerative joint disease, 
with moderate functional loss due to pain.

In his May 2001 notice of disagreement (NOD), the veteran 
asserted that he experienced muscle spasms at least three 
times a week, and his range of motion was severely limited by 
pain.  He asserted that these symptoms, combined with his 
lost time from work, merit a 40 percent evaluation.  In his 
September 2001 substantive appeal, he related that he 
experienced constant pain and numbness in both legs.  A 
September 2001 VA treatment note reflects the veteran 
presented  for a regular follow-up, and he reported back pain 
and knee pain.  He was issued Motrin with Robaxin.

The December 2001 VA examination report reflects that the 
veteran reported daily low back pain of 6-7/10 with ache, 
stiffness, and throbbing, and pain of 10/10 at least twice a 
week.  He denied use of a back brace, but he used a weight 
belt at work.  He reported that he still worked as a postal 
worker, and he had no weight restrictions.  He also denied 
any hospitalization for his back disorder.  The veteran also 
reported back pain which radiated to his hips and down to his 
knees, occasional numbness in both feet, and occasional pain 
in both feet, which was worse with standing and sitting.  
Physical examination revealed straight leg raising to be 
negative.  Spine ROM on forward flexion was to 70 degrees and 
extension to 20 degrees.  Lateral bending was to 22 degrees, 
bilaterally, with pain, and left and right rotation was to 58 
degrees bilaterally.  Pulses were to 4 at the radial, 
popliteal, pedal, and posterior tibial.  Reflexes were 2 at 
the knees and 1+ at the ankles bilaterally, strength was 4 to 
5 in the legs.  X-rays were interpreted as showing mild 
lumbar instability and moderate size anterior marginal spur 
at the superior end plate of L5.  EMG showed bilateral tarsal 
tunnel syndrome with left medial plantar and right lateral 
plantar nerve involvement.  The examiner rendered a diagnosis 
of residual low back pain status post-lumbar instability with 
spur noted at end plate L-5, with moderate functional loss of 
ROM.  The examiner opined that it is not likely that the 
tarsal tunnel syndrome is related to the veteran's back 
disorder, but it does account for the numbness and pain in 
his feet.  The EMG report also reflects that the EMG findings 
were normal, and there was no evidence of radiculopathy.

At the Travel Board hearing, the veteran related his symptoms 
as reported at the prior examinations.  He related that he 
was in pain as he was giving his testimony.  He related that 
he is unable to play catch or other sports with his son, and 
that he works in pain each day.  He also related that his 
back disorder has not confined him to bed or caused him to 
miss work, and that he has to take his pain medication 
approximately three times a week.

The November 2003 VA examination report reflects that the 
veteran reported that he had been told that he had arthritis 
in the lower back, and that he used medications and muscle 
relaxants as needed.  He reported that his low back pain goes 
down to his hips and knees, but he denied any radiculopathy 
symptoms.  The veteran also related that Motrin upsets his 
stomach, and reported pain of 9/10 at the examination, 
although it varies 8-10 most of the time.  The veteran 
reported that he walks unaided, and his pain is mostly in the 
morning though it occurs at times in the evening.  He denied 
bowel or bladder symptoms or any erectile dysfunction.  The 
veteran also related that, although he works in pain daily, 
he had not missed any work due to his back pain.  He was 
still employed as a postal forklift operator.  Physical 
examination showed the veteran to ambulate well without any 
ambulatory aids.  Examination of the spine revealed no fixed 
deformity.  There was very mild tenderness noted over the 
lumbosacral spine and paravertebral muscles.  ROM on forward 
flexion was to 70 degrees, beyond which pain began.  
Extension was to 30 degrees, lateral flexion was to 40 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  Straight leg raising to 90 degrees caused 
exaggerated pain with facial grimacing.  Upper and lower 
extremity strength was symmetrical and normal.  Deep tendon 
reflexes were 2+ in the knees and ankles.  Plantars were 
flexor and sensations were intact.  Toe and heel walking were 
performed normally.  The examiner noted the x-ray reports 
from the prior examinations and the EMG/nerve conduction 
study report.  A CT scan of the lumbar spine showed no disk 
herniation from L3 to S1; mild degenerative desiccated disc 
at L4-L5; neural formina and facet joints were within normal 
limits; minimal spondylosis with small anterial marginal 
spurs.  The examiner rendered a diagnosis of mild focal 
degenerative spondylosis L4-5 with degenerative desiccated 
disc at L4-L5.  The examiner noted that functional loss due 
to pain and functional impairment secondary to pain with 
movement related to the veteran's work or excess fatigability 
was estimated as mild to moderate.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35.

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, disability 
is the inability, due to injury or disease, of the damaged 
part to perform the normal working movements of the body with 
normal excursion, strength, speed, and endurance.  38 C.F.R. 
§ 4.40 (2003).    Not all disabilities will show all the 
specified rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The rating criteria for spine pathology have been changed 
twice during the veteran's appeal.  He received notice of 
both changes in the December 2002 and January 2004 SSOC, and 
the RO considered his claim under all of the rating criteria.  
The rating criteria change which was effective September 23, 
2002,  affected only the criteria for IVDS.

The criteria for lumbosacral strain provided that, severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, allowed an evaluation of 
40 percent.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, the rating criteria for IVDS 
provided that, pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, qualifies for the maximum 
evaluation of 60 percent.  38 C.F.R. § 4.71a. DC 5293 (in 
effect prior to September 23, 2002).  Severe recurring 
attacks of IVDS, with intermittent relief, allowed an 
evaluation of 40 percent.  Id.

The revised September 23, 2002, IVDS rating criteria require 
IVDS to be rated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

The Board notes that the May 2002 rating decision increased 
the veteran's evaluation to 40 percent under DC 5293 on the 
basis that the veteran more nearly approximated severe IVDS 
than severe lumbosacral strain under DC 5295.  The January 
2004 SSOC, however, reflects that the 40 percent evaluation 
was continued but under DC 5295.  The Board finds that the 
veteran's disability picture is more properly evaluated as 
reflected in the January 2004 SSOC; specifically, under DC 
5295 for lumbosacral strain.

First, as reflected in the examination reports, the veteran's 
disability picture did not sufficiently manifest the 
necessary symptoms for IVDS under the pre-2002 criteria.  The 
medical evidence did not show the neurological pathology 
normally associated with IVDS.  An EMG/nerve conduction study 
found no evidence of radiculopathy, and the numbness of the 
veteran's feet was found to be unrelated to his back 
disorder.  Further, notwithstanding the veteran's assertion 
in his NOD to the contrary, none of the examination findings 
included muscle spasms.  The primary symptomatology noted 
were tenderness and limitation of motion (LOM).  Thus, the 
medical evidence clearly reflect that the veteran's symptoms 
did not more nearly approximate IVDS.

Nonetheless, assuming arguendo that the veteran's disability 
was properly considered under DC 5293, the Board finds that 
he did not more nearly approximate a 60 percent evaluation.  
38 C.F.R. §§ 4.3, 4.7 (2003).  The criteria for 60 percent 
reflect a disability picture where there is little, if any, 
relief.  The medical evidence shows the veteran to have 
enjoyed intermittent relief of symptoms, as reflected by his 
resorting to pain medication on average of three times a 
week.  This is not to imply that the veteran did not 
experience the daily pain he testified to, but that 40 
percent adequately compensates him for that symptomatology.  
DC 5293 (in effect prior to September 23, 2002).

The September 23, 2002, change to the IVDS rating criteria 
rendered it more evident that the veteran's disability is not 
properly considered under the IVDS criteria.  First, he has 
not experienced any incapacitating episodes as defined by the 
criteria.  He receives periodic treatment from a physician, 
but he has not resorted to bed rest or had bed rest 
prescribed by a physician.  See DC 5293, Note (1) (September 
23, 2002).  Second, in light of the absence of sufficient 
neurological symptomatology, the veteran would not benefit 
from separate ratings of any chronic orthopedic and 
neurologic manifestations.  See DC 5293, Note (2) (September 
23, 2002).  His disability would more nearly approximate the 
40 percent evaluation for lumbosacral strain, DC 5295, but it 
would not more nearly approximate a compensable rating for 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a, DC 8520 (2003).

Therefore, as set forth above, the veteran receives the 
maximum benefit under the criteria for lumbosacral strain, 
and the Board finds that the prior criteria are more 
favorable to the veteran than the current criteria.  The 
basis for this determination will be evident from the current 
rating criteria.  As reflected below, the current rating 
criteria changed the numbering of the DCs.

General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome  
Based on Incapacitating Episodes):

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, allows 
an evaluation of 20 percent.  38 C.F.R. § 4.71a, DCs 5235-
5243 (September 26, 2003) (68 Fed. Reg. at 51456, August 27, 
2003).  To garner an evaluation of 40 percent for 
thoracolumbar spine pathology under the current criteria, LOM 
on forward flexion must be 30 degrees or less.  This is the 
maximum evaluation allowable for thoracolumbar spine 
pathology, unless IVDS is rated on the basis of 
incapacitating episodes.  Id.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees,  extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

 5235 Vertebral fracture or dislocation.
 5236 Sacroiliac injury and weakness.
 5237 Lumbosacral or cervical strain.
 5238 Spinal stenosis.
 5239 Spondylolisthesis or segmental instability.
 5240 Ankylosing spondylitis.
 5241 Spinal fusion.
 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

IVDS, manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months merits 
a 60 percent evaluation.  With incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, a 40 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
DCs 5235-5243 (September 26, 2003) (68 Fed. Reg. at 51456-
51457).

The Board notes that the definition of "incapacitating 
episodes" which is in Note 1 of the IVDS rating criteria in 
effect between September 23, 2002, and September 25, 2003, 
was inadvertently omitted from the current criteria.  The 
Board does not deem this oversight as critical, as there is 
no contrary definition given in the current criteria, or any 
indication that the drafters intended a definition other than 
that provided in the prior criteria.  Therefore, the Board 
deems that definition as still applicable.

As noted, it is immediately apparent that the current rating 
criteria are less favorable to the veteran, as his ROM on 
forward flexion exceeds 30 degrees.  Thus, the Board will 
apply the criteria for DC 5295 for the entire appeal period.  
Doing so, as discussed earlier, the veteran is properly 
evaluated at 40 percent for his lumbosacral strain.  The 
Board notes that the medical evidence does not show the 
veteran's spine to list or that he manifests a positive 
Goldthwaite's sign, but his disability does more nearly 
approximate the other noted symptoms.  38 C.F.R. § 4.7 
(2003).  The x-rays show the spondylosis at L4-L5 and the 
spurring at L5-S1, and the findings of the examinations show 
LOM of the spine.

Under DC 5295, 40 percent is the maximum schedular rating, 
and that is the rating currently assigned.  The Board finds 
that the veteran's disability is appropriately rated at this 
level, and that 40 percent adequately compensates him for his 
functional loss due to pain.  The evidence of record shows 
the veteran has not required hospitalization, and that he has 
not lost time from work, although he does work with daily 
pain.  Thus, the Board finds no basis on which to disagree 
with the RO's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

The Board does not deem staged ratings to be indicated, as 
the increase to 40 percent was effective as of the date of 
the veteran's claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999).




ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disorder is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



